Citation Nr: 0211663	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  02-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946 and from April 1946 to June 1963.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2001 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

At a personal hearing held before the undersigned, the 
veteran's representative raised the issue of entitlement to 
service connection for tinnitus.  This matter is referred to 
the RO for appropriate action.


REMAND

In October 1969, the RO granted service connection for the 
veteran's left ear hearing loss and a noncompensable rating 
was assigned at that time.  In August 2000, the veteran filed 
a claim for an increased (compensable) rating for his 
service-connected left ear hearing loss.  In January 2001, 
the RO denied the veteran's claim, and he filed a timely 
notice of disagreement in April 2001.  A subsequent statement 
of the case was issued in November 2001.  The veteran 
perfected his appeal for an increased (compensable) rating 
for left ear hearing loss in December 2001.  

In the April 2001 notice of disagreement the veteran raised 
the issue of entitlement to service connection for right ear 
hearing loss.  In a November 2001 deferred rating action, the 
issue of the veteran's entitlement to service connection for 
right ear hearing loss was noted.  It does not appear from 
the record that the claim has been developed and adjudicated 
by the RO.  However, the Board notes that consideration of 
the veteran's claim of entitlement to service connection for 
right ear hearing loss could have an impact upon his claim 
for an increased (compensable) rating for his service-
connected left ear hearing loss.  See 38 C.F.R. § 4.85 
(2001).  Under these circumstances, and in light of the 
veteran's contentions, the Board finds that the veteran's 
claim for an increased (compensable) rating is inextricably 
intertwined with his claim of entitlement to service 
connection for right ear hearing loss.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In the Harris 
decision, the United States Court of Appeals for Veterans 
Claims (Court) stated that it would not decide cases in a 
piecemeal fashion or interfere in VA's deliberative process 
as it decided that it did not have jurisdiction over one of 
the two issues in the case at hand.  The Court further found 
that it was necessary to remand the case because the issues 
were inextricably intertwined such that a decision on one 
issue could have a significant impact on the second issue.  
As such, a Court review of one of the issues, while the 
second remained un-adjudicated, could render the review 
useless in the end.  Therefore, because the issues were 
inextricably intertwined, the Court remanded them so that 
they could be decided together.  Id.

In the present case, the veteran's increased (compensable) 
rating claim for left ear hearing loss is deferred and the 
claim of entitlement to service connection for right ear 
hearing loss is remanded to the RO.

As a final note, the Board observes that recently published 
regulations, effective February 22, 2002, permit the Board to 
obtain evidence and cure procedural defects without remanding 
a case to the RO.  They were intended to preclude a remand in 
these circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  However, because the RO clearly intended to, but 
the record contains no evidence that it did, adjudicate the 
veteran's claim for service connection for right ear hearing 
loss, and because that claim is inextricably intertwined with 
the issue on appeal, this claim must be remanded for action 
at the RO.  Chairman's Memorandum No. 01-02-01, Section 
9.c(6) (Jan. 29, 2002) provides that development in a case 
will be undertaken by the Board or by the RO but not by both.  
Because some development in this case requires action by the 
RO (initial adjudication of service connection for right ear 
hearing loss), all indicated development should be done by 
the RO.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for right ear hearing loss and 
conduct all appropriate development 
necessary in compliance with governing 
legal criteria to include the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  In the 
event that the disposition of this 
service connection issue is favorable to 
the veteran, the RO should ensure that 
the claim for an increased rating for 
left ear hearing loss is readjudicated.

2.  The RO should ensure that the veteran 
and his representative are informed that 
Board review over any issue not currently 
in appellate status (to include the claim 
of entitlement to service connection for 
right ear hearing loss) may be obtained 
only if a timely notice of disagreement 
and, after issuance of a statement of the 
case, a timely substantive appeal, are 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




